Citation Nr: 1114127	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for radiculopathy of the bilateral lower extremities, awarding a 10 percent evaluation for each extremity, effective July 1, 2004.  


FINDINGS OF FACT

1.  The Veteran's radiculopathy, left lower extremity, is manifested by no more than mild incomplete paralysis of the sciatic nerve.

2.  The Veteran's radiculopathy, right lower extremity, is manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for an initial evaluation greater than 10 percent for radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the initial evaluations  following the grant of service connection for radiculopathy of the bilateral lower extremities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records are associated with the claim file.  Several VA examinations have been conducted; these examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's disabilities.  The Veteran did not avail himself of the opportunity to present testimony at a Board hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.




II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for radiculopathy of the left and right lower extremities was granted by a September 2008 rating decision, and an initial 10 percent evaluation assigned for each lower extremity under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, DC 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

A June 2004 VA treatment record shows that the Veteran reported intermittent posterior right leg pain.  The pain started over the right buttock and radiated along the posterior right leg to the proximal midcalf.  He denied weakness, numbness, tingling, or other paresthesias.  Lower extremity strength and gross sensation were intact.  Deep tendon reflexes were 2+, and straight leg raising was negative bilaterally. 

In October 2004, the Veteran complained of right lower back pain that radiated down the right lower extremity.  He denied any weakness.  There was positive ipsilateral right straight leg raising, and negative on the left side.  Deep tendon reflexes were 2+ bilaterally, and muscle strength was symmetrical at 5/5 bilaterally.

A July 2006 VA spine examination report shows that the Veteran complained of a dull, aching pain that occasionally radiated down both legs with bending.  He denied any numbness.  He had not missed any days from work.  Reflexes were 4/4 for the patellar tendon and Achilles.  Motor strength was intact to extensor hallus longus anterior to all quadriceps, hamstring, and gastrocnemius.  There was negative straight leg raising bilaterally.  The Veteran was unable to distinguish between sharp and dull in all dermatomes.  The examiner determined that the objective findings did not correlate with the Veteran's subjective complaints as sensation was diminished in no dermatomal fashion.

A July 2008 VA joints examination report shows that the Veteran complained that his back pain radiated to both legs down to calf level.  He was able to walk one mile two times per week.  He had transferred from the garden center at Wal Mart to the health and beauty department because of his back.  Straight leg raising was positive at 30 degrees on the right and ended at 35 degrees due to pain.  It was positive at 35 degrees on the left and ended at 45 degrees due to pain.  Tendon reflexes were 3/4 at the knees bilaterally; they were absent at the right ankle and trace at the left.  Sensation to vibratory stimulation was normal.  There was diminished sensation to pinprick of both feet.  The Veteran walked with a slight left limp.  He could not walk on his heels or toes.  The diagnosis was "degenerative disc disease of lumbar spine with back pain, bilateral leg radiation, moderate disability with subjective progression."

A December 2008 VA treatment record shows that reflexes were 2+ bilaterally, and strength was 5/5 bilaterally.

A February 2009 VA peripheral nerves examination report shows that the Veteran complained of low back pain that radiated to the bottoms of both feet.  He reported numbness in both feet, intermittently on the left and more predominant on the right.  He also reported that the right foot plantar aspect was numb.  The Veteran described paresthesias and dysthesias.  He also noted a sensation of "tightness" in his lower extremities when he walked.  He stated that these symptoms had worsened over time, were severe in nature, and were nearly constant.  Upon physical examination, there was no muscle atrophy and no motor impairment with 5/5 muscle strength in all muscle groups of both lower extremities.  There was some sensory diminishment in the left L4 and S1 dermatomes.  Straight leg raising was negative bilaterally to 90 degrees in the sitting position with hamstring tightness bilaterally.  There was a diminished right Achilles tendon reflex compared to the left.  The diagnosis was chronic bilateral lower extremity radiculopathies, which was evidenced by "negative straight raising which revealed no nerve root tension signs which are usually accompanied with an acute episode."  The examiner further noted that sensory impairment in the left L4 and S1 dermatomes and the diminished Achilles tendon reflex on the right were indicative of long standing radiculopathies of the lower extremities.

The evidence shows that a rating higher than 10 percent is not warranted for either lower extremity.  The Veteran experiences pain that radiates down both legs as well as numbness in both legs.  However, decreased sensation in the lower extremities does not more closely approximate the criteria for moderate incomplete paralysis because there is not any impairment close to absence of feeling.  There is no objective medical evidence of foot drop.  While inability to heel-toe walk was noted in July 2008, the Veteran is able to walk without the use of assistive aids.  He works in the health and beauty department at Wal Mart, a job that presumably requires hours of walking and standing.  Although right ankle jerk was absent during the July 2008 examination, it was subsequently described as diminished on examination in February 2008.  Straight leg raising was impaired in July 2008, but otherwise has been consistently normal.  Strength has been consistently normal.  

The Veteran's attorney contends that 20 percent evaluations are warranted because the July 2008 examiner described the Veteran's back disability and associated radiculopathy as moderate.  The use of terminology by VA examiners and other medical professionals, although probative evidence, is not necessarily dispositive of an issue as all evidence of record must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  The findings described above correspond to an overall disability level consistent with 10 percent ratings under Diagnostic Code 8520. 

The Veteran's attorney further contends that 20 percent evaluations are warranted because the Veteran takes Gabapentin and Methodone for pain.  However, the Veteran's currently assigned 10 percent evaluations compensate him for pain and sensory disturbances.  The Veteran has not described any significant functional limitations as a result of his radiculopathy.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's radiculopathy.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  He is currently working at Wal Mart and, while he quit working in the garden department because of his disabilities, he has not missed any time from work.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased evaluations are not warranted.









ORDER

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity, is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


